TERRELL, PJ.
(Concurring):
I concur in part and dissent in part from the opinion of Morgan, J.
I dissent from the opinion as to the Two Thousand Dollar ($2000.00) policy.
Under “Option C” the fund from the Two Thousand Dollar ($2000.00) policy should bear interest from the date of death as was clearly contemplated in. the insurance contract that this fund should “be left with the company and interest should be paid to the beneficiary”. If the insurance company desired to make it definite as to the time the interest should begin, it should have so stated in the policy. Not having so stated, there is an ambiguity open for interpretation which should, be most favorably interpreted in behalf of the beneficiary. This would require-the payment of interest from the date-of death.
I concur in the opinion of Morgan, J.* as to the Five Thousand Dollar ($5,000)-policy.